Citation Nr: 0828428	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  07-12 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1973.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a September 2005 rating 
decision, by the Cheyenne, Wyoming, Regional Office (RO), 
which denied the veteran's claim of entitlement to service 
connection for tinnitus.  He perfected a timely appeal to 
that decision.  

On October 9, 2007, the veteran appeared at the Cheyenne RO 
and testified at a videoconference hearing before the 
undersigned Veterans Law Judge, sitting in Washington, D.C.  
A transcript of the hearing is of record.  


FINDING OF FACT

The veteran does not have tinnitus that arose during or is 
otherwise related to active service.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated during service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial. VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   

In this case, VA satisfied its duty to notify by means of a 
letters dated in July 2005 from the RO to the veteran which 
was issued prior to the RO decision in September 2005.  That 
letter informed the veteran of what evidence was required to 
substantiate the claim and of herald VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
February 2007 SOC provided the veteran with an additional 60 
days to submit additional evidence.  Thus, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  It also appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  To 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as effective date, as the 
preponderance of the evidence is against the claim, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

In the aggregate, the veteran and his representative have 
demonstrated actual knowledge of, and have acted upon, the 
information and evidence necessary to substantiate the 
pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (Court was convinced that the appellant and his 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim) 
and related notification requirements have been fulfilled as 
contemplated under pertinent guidelines.  Any presumption of 
error as to VCAA notice has been rebutted in this case.  See 
Sanders, supra.  

The Board notes that the veteran has not been afforded a VA 
examination with regards to the claim for tinnitus.  In 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held 
that VA must provide a medical examination when there is: (1) 
competent evidence of a current disability or persistent 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  In this case, there is no reliable evidence of 
in service disease or injury.  Therefore, the evidence on 
file is adequate to make a decision and further examination 
is not needed.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish service connection for tinnitus, given 
that the veteran has offered testimony at a hearing before 
the Board, given that he has been provided all the criteria 
necessary for establishing service connection, and 
considering that the veteran is represented by a highly 
qualified attorney, we find that any notice deficiencies are 
moot.  See Conway v. Principi, 353 F.3d 1369, 1374 (2004).  
To that extent that there has been any presumed prejudicial 
preadjudicative notice error, if any, it did not affect the 
essential fairness of the adjudication now on appeal.  



II.  Factual background.

The record indicates that the veteran served on active duty 
from November 1969 to November 1973.  His DD Form 214 
reflects that the veteran's military occupational specialty 
was telephone repairman/installer.  The service medical 
records do not reflect any complaints of or treatment for any 
ear problems, including ringing in the ears (tinnitus).  At 
the time of the separation examination, in June 1973, 
clinical evaluation of the ears was normal.  

The veteran's claim for service connection for tinnitus was 
received in May 2005.  

At his personal hearing in October 2007, the veteran 
testified that he served in Vietnam as a communication 
specialist; he ran telephone wires and hooked up 
communication systems throughout an assigned area.  As a 
result of his duties, he was exposed to all the loud 
explosions from the war, including artillery fire, rockets, 
small arms fire, and grenades.  He stated that he experienced 
buzzing in his ears, which he did not report.  The veteran 
indicated that, after service, he worked in a restaurant; 
thereafter, he went into the oil service industry.  The 
veteran indicated that he subsequently worked around rigs for 
about a year and a half.  He maintained that the loudest 
noise to which he was really exposed that could have damaged 
the veteran's ears for acoustic trauma.  The veteran stated 
that, after service, he worked for an oil company and then as 
a sales person in the service industry.  


III.  Pertinent Laws and Regulations.

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].  
In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303 are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of 
postservice continuity of the same symptomatology; and (3) 
competent evidence of a nexus between the present disability 
and the postservice symptomatology.  38 C.F.R. § 3.303(b).  
Groves v. Peake 524 F. 3d 1306 (2008).  

Generally, medical evidence, rather than lay evidence, is 
required to establish medical causation or a medical 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  However, in certain uncomplicated circumstances, lay 
evidence may suffice.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that lay evidence 
is competent to identify a simple condition such as a broken 
leg but not more complex issues such as identifying a form of 
cancer).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Analysis.

The veteran is seeking service connection for tinnitus, which 
he believes developed as a consequence of service.  However, 
after careful review of the record, the Board finds that the 
preponderance of the evidence is against granting service 
connection for tinnitus.  

The Board observes that the veteran did not engage in combat 
with the enemy.  We also note that the veteran's DD Form 214 
indicates that he worked as a telephone equipment 
installer/repairman; and, this report does not show that he 
received any citations or awards for participation in combat 
with the enemy.  See 38 C.F.R. § 3.304(f).  In his 
substantive appeal, the veteran suggests that he was in 
combat; he stated that he "lived under artillery fire" and 
constant noise.  However, based upon the cumulative record, 
any assertion of combat is not credible.  Therefore, the 
provisions of 38 U.S.C.A. § 1154 (West 2002) are not 
applicable.  

The veteran has claimed that his tinnitus is a consequence of 
noise exposure during service.  Specifically, the veteran 
claims that during his period of active duty in Vietnam, he 
lived under artillery fire going down range day and night; 
and, as an electrician, he had to wear testers with constant 
beeping in his ears.  

Clearly, a veteran is competent to report that he experienced 
ringing in his ears during service.  Jandreau v. Nicholson, 
492 F. 3d 1372 (2007).  However, competence and credibility 
are a separate matter which must be addressed.  Although the 
veteran reports inservice buzzing in the ears, the service 
medical records are silent with respect to any complaints, 
findings or diagnoses of tinnitus.  And, on the occasion his 
separation examination in June 1973, while the veteran 
reported a history of several disabilities, including several 
episodes of an infection, he denied any ear trouble during 
service and clinical evaluations reported the ears to be 
normal.  His silence, when otherwise reporting a medical 
history constitutes negative evidence.  Moreover, the veteran 
filed an original claim for service connection for a knee 
disability in November 1973, but failed to mention any 
complaints of tinnitus, nor did he complain of tinnitus 
during an initial VA examination in February 1974.  Again, 
when the veteran filed a claim for one benefit but is silent 
as to another disability, such act constitutes negative 
evidence.

The Board notes that the veteran has reported that he has 
suffered from tinnitus since service.  However, the Board 
finds such report to be unreliable.  As noted above, he did 
not report any tinnitus in service or at the time of his 
discharge from service.  The Court has established that 
symptoms, not treatment, are the essence of continuity of 
symptomatology.  However, in a merits context, the lack of 
evidence of treatment may bear on the credibility of the 
evidence of continuity.  Savage v. Gober, 10 Vet. App. 488 
(1997).  In this case, there is a phenomenal gap in evidence 
of complaints, treatment or any indicia of disability 
including routine examinations.  The veteran's assertions of 
continuity, even if sworn, are not credible.  The silence of 
the record in proximity to service constitutes negative 
evidence.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997); 
McCormick v. Gober, 14 Vet. App. 39 (2000).  

In summary, there is no reliable evidence of tinnitus in 
service or within the post service year, and no reliable 
evidence attributing tinnitus to service.  The veteran's 
remote assertions as to the onset of tinnitus are not 
credible.  As the preponderance of the evidence is against 
the claim, there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Accordingly, service connection is denied.  


ORDER

Service connection for bilateral tinnitus is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


